Exhibit 26(c)(15): Amendment No. 1 to the Intercompany Agreement between Directed Services LLC and Security Life of Denver Insurance Company. Amendment No. 1 TO THE INTERCOMPANY AGREEMENT This Amendment No. 1, made and entered into as of December 1, 2013 and effective, unless otherwise noted, as of December 23, 2010, amends the Intercompany Agreement, dated as of December 22, 2010 (the “Agreement”), by and among Directed Services LLC (“DSL”) and Security Life of Denver Insurance Company ( “ SLD ” ). W I T N E S S E T H WHEREAS , DSL is an investment adviser for certain U.S. registered investment companies (“Funds”) and a registered broker-dealer distributing variable insurance contracts; and WHEREAS , SLD is an insurance company which offers a variety of insurance products, including variable annuities; Funds advised by DSL are made available through sub-accounts to purchasers of these insurance products; and WHEREAS , DSL pays to SLD the amounts derived from applying the annual rates listed in Schedule A against the average net assets invested in the Funds by SLD and by SLD non-insurance customers during the prior calendar month; and WHEREAS , Schedule A is reviewed at least once each calendar quarter and may be modified at any time by mutual written consent; and WHEREAS , modifications have been made to Schedule A during the period between the effective date and the date of this Amendment No. 1; and NOW , THEREFORE , the parties agree as follows: 1. Schedule A to the Agreement is deleted in its entirety and is replaced with the attached Schedule A. 2. Capitalized terms used in this Amendment and not otherwise defined shall have the meanings ascribed to them in the Agreement. Amend #1- Schedule A 3. This Amendment may be executed in several counterparts, each of which shall be an original, but all of which together will constitute one and the same instrument. 4.
